RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0709-WC

LESLIE LAWRENCE                                                    APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-14-90651


KELLOGG’S; HONORABLE CHRIS
DAVIS, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’
COMPENSATION BOARD                                                  APPELLEES


                            OPINION
     REVERSING IN PART, AFFIRMING IN PART, AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, JONES, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Leslie Lawrence petitions for review of the Workers’

Compensation Board opinion entered on March 27, 2020, vacating and remanding

the opinion and order entered on August 24, 2018 by Administrative Law Judge

(ALJ) Chris Davis. Following a review of the record and the law, we reverse in

part, affirm in part, and remand the decision of the Board.
             Lawrence began working for Kellogg’s in 1977 and worked for the

company through his eventual retirement in 2016. Beginning around 1999,

Lawrence worked in the shipping and receiving department where he loaded trucks

and staged orders using a forklift. On March 11, 2014, Lawrence was walking

behind a forklift being operated by a co-worker when the co-worker backed the

forklift into him, trapping his right foot under the weight of the machine.

             As a result of the accident, Lawrence sustained significant injuries to

his right ankle. Lawrence sought treatment from Dr. Kevin Harreld, who

diagnosed Lawrence with a fractured right ankle and initially placed his ankle in a

cast. Dr. Harreld subsequently performed an open reduction and internal fixation

procedure to repair Lawrence’s injured ankle. On May 5, 2014, Dr. Harreld noted

that Lawrence could return to work with restrictions of sit-down duty only and the

ability to elevate his right leg and take breaks as necessary. In September of 2014,

Lawrence returned to work for Kellogg’s on full duty. Lawrence testified that

upon returning to regular duty, his ankle swelled and his back hurt from standing

for long periods of time while working.

             Lawrence was on full-duty work release until November of 2015

when he returned to Dr. Harreld with complaints of continued ankle pain. At that

time, Dr. Harreld gave Lawrence work restrictions to allow him to take breaks at

work every two hours as needed to elevate his right leg, ice his ankle, and limit


                                          -2-
forklift use to two hours at a time. On January 20, 2016, at Lawrence’s request, Dr.

Harreld performed an operation to remove the surgically placed hardware from

Lawrence’s right ankle. Thereafter, on March 1, 2016, Dr. Harreld released

Lawrence to return to work at full duty, with the restriction that he could take

breaks every two hours to elevate and ice his right ankle. Lawrence testified that

he returned to work for two days following the hardware removal surgery but

ultimately decided to retire in the spring of 2016:

             Counsel:     You had a second surgery with Dr. Harreld
                          January 20th of ’16. Did you work up until
                          that surgery?

             Lawrence: Yes.

             Counsel:     Okay. Did you return to work after that
                          surgery?

             Lawrence: No, ma’am.

             Counsel:     Okay. Were there a couple days in March of
                          2016[?]

             Lawrence: Yes, I did return for two days, and then I – I
                       had five weeks’ vacation scheduled at that
                       time. And during the vacation, me and the
                       wife discussed it and decided that [it] was
                       just too hard to work seven days a week like
                       I had been at that point; so I just decided to
                       go ahead and retire.

             We focus on reviewing the evidence and findings relevant to the two

issues raised on appeal, whether Lawrence was entitled to permanent total


                                         -3-
disability benefits after he retired, and whether Lawrence was entitled to

permanent partial disability benefits for periods that Lawrence returned to work.

In resolving these issues, the ALJ considered evidence from Kevin Harreld, M.D.,

John J. Guarnaschelli, M.D., Craig S. Roberts, M.D., John Larkin, M.D., Robert

Tiell, M.A., Luca Conte, Ph.D., and Rick Pounds, M.S., RCEP, FABDA.

             On November 4, 2014, Dr. Harreld stated Lawrence had reached

maximum medical improvement (MMI) for his right ankle fracture. At this point,

Dr. Harreld assigned a 3% impairment rating pursuant to the American Medical

Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2000).

Dr. Harreld believed Lawrence required no further restrictions and could return to

work for Kellogg’s on full duty. The ALJ considered all of the above-mentioned

medical treatment by Dr. Harreld, including the work restrictions he assigned

Lawrence on March 1, 2016.

             Dr. Guarnaschelli performed an independent medical evaluation

(IME) on September 7, 2016. Dr. Guarnaschelli diagnosed Lawrence with a right

ankle fracture caused by a work-related injury. He assigned Lawrence a 21% total

impairment rating and believed Lawrence would experience difficulty returning to

full-time employment without significant ability to sit, rest, and take frequent

breaks. Dr. Guarnaschelli further observed that persistent standing or walking

would exacerbate the healing process of Lawrence’s right ankle fracture.


                                         -4-
             Lawrence was examined by Dr. Roberts on February 14, 2018 as part

of an additional IME. Dr. Roberts diagnosed a fractured right ankle and noted that

he believed the injury was the result of the forklift incident. Dr. Roberts noted that

he believed Lawrence reached MMI on October 11, 2014 and assigned him an 8%

impairment rating due to his right ankle injury. Further, Dr. Roberts acknowledged

that he did not believe Lawrence was capable of returning to any competitive

employment on a regular and sustained basis.

             Dr. Larkin conducted an IME on Lawrence on April 4, 2018. The

physical examination of Lawrence’s right ankle showed a reduced range of motion.

Dr. Larkin assigned an 8% impairment rating and indicated that he believed

Lawrence reached MMI on March 2, 2016. Dr. Larkin further opined that

Lawrence could return to the type of work done at the time of his injury.

             Tiell conducted a vocational evaluation of Lawrence on December 17,

2016. Tiell reported that Lawrence was considered an older adult and that his

ankle injury was a significant deterrent for employability. Tiell defined

Lawrence’s work for Kellogg’s from 1977 through April 2016 as semi-skilled in

nature and requiring at least medium exertion. Finally, Tiell noted that he believed

Lawrence had a 100% occupational loss due to his ankle injury, and “did not

believe Lawrence had skills to transfer into other jobs such as clerical.”




                                         -5-
             Dr. Conte conducted a vocational evaluation of Lawrence on April 12,

2018 in which he performed a review of Lawrence’s medical records and

administered to Lawrence various vocational skills tests. Dr. Conte reported that

Lawrence’s test scores indicated the capacity to perform a variety of occupations in

the “semi-skilled and unskilled labor market” and that he believed Lawrence has

the capacity to acquire additional vocational skills.

             On April 17, 2018, Lawrence underwent a functional capacity

evaluation performed by Pounds. Pounds reported that testing indicated Lawrence

had the ability to do the maximum requirements of a lift truck operator. Further,

Pounds opined that Lawrence could perform most of the requirements for heavy

exertion occupations.

             On August 24, 2018, the ALJ issued an opinion and order concluding

that Lawrence was permanently and totally disabled due to his ankle injury. The

ALJ extensively reviewed the previous evidence and explained his reasoning as

follows:

                    I have the [Functional Capacity Evaluation] from
             Rick Pounds, which states [Lawrence] can work as a lift
             truck operator. I have the restrictions from Dr. Larkin,
             which are that [Lawrence] can work in medium duty
             seated position with some weight bearing and
             ambulation. These would seem to indicate that
             [Lawrence] could find jobs within [his] abilities, maybe
             even return to the type of work done on the date of
             injury. However, I do not adopt these restrictions.


                                          -6-
                   Rather I adopt the restrictions assigned by the
            treating physician and surgeon, Dr. Harreld. When Dr.
            Harreld did finally discharge [Lawrence] after a long
            course of treatment, including two surgeries, he said that
            [Lawrence] would need to ice and elevate his right ankle
            periodically throughout the day.

                   This restriction alone would render most people
            totally disabled. Much less a man who has spent his
            entire professional life, almost 40 years, in factories and
            shipping departments. It is doubtful that many employers
            would tolerate this for an extended period. [Lawrence’s]
            high school education does not create sufficient
            opportunities to overcome this severe restriction nor does
            his work experience.

                  While some may seek a more detailed explanation,
            I doubt many people could envision hiring, on a
            permanent basis, a 58-year-old man with factor[y] and
            shipping experience, and a high school education, who
            had to elevate and ice his ankle every so often.

The ALJ awarded Lawrence permanent total disability benefits at a weekly rate of

$481.92 from March 14, 2014 until Lawrence reaches age 70. No mention was

made in this opinion as to why the permanent partial disability benefits Lawrence

requested for the periods that Lawrence returned to work were not considered or

awarded.

            Both parties filed petitions for reconsideration. Kellogg’s argued the

ALJ erred in his determination regarding Dr. Harreld’s restrictions and in

disregarding Dr. Conte’s vocational evaluation. Lawrence argued the ALJ erred in

failing to make an award for permanent partial disability benefits. The ALJ


                                        -7-
specifically rejected Dr. Conte’s opinions, finding them “entirely uncredible” and

disagreed that Lawrence had not returned to real work, stating Lawrence’s work in

the interim was “light duty, but not made up work. He was paid equal or greater

wages. He hoped to make a full recovery. His actual disability began as outlined

in the Opinion. The Opinion and Award stands.”

             By opinion entered March 27, 2020, the Board affirmed in part,

vacated in part, and remanded. The Board vacated the finding of permanent total

disability, determining:

             [T]he ALJ failed to perform the requisite analysis in
             determining Lawrence was permanently and totally
             disabled. He merely stated he adopts the restrictions
             assigned by Dr. Harreld[.]

             ...

             We do not believe this is a sufficient analysis as
             mandated by City of Ashland v. Stumbo, [461 S.W.3d
             392 (Ky. 2015)]. The ALJ’s opinion does not
             sufficiently set forth a detailed analysis, properly
             weighing the evidence of record in determining whether
             Lawrence will be able to earn income by providing
             services on a regular and sustained basis in a competitive
             economy.

The Board affirmed the ALJ’s denial of permanent partial disability benefits,

explaining that Lawrence failed to cite to any authority for an award of permanent

partial disability prior to the award of permanent total disability. The Board also

explained that Lawrence received temporary total disability benefits or earned


                                         -8-
equal to or greater wages until he recovered from his second surgery, and

“[b]ecause the condition was not at MMI during his return to work, Lawrence

would not be entitled to [permanent total disability] benefits while earning full

wages.” This appeal followed.

             A claimant in a workers’ compensation action must prove each of the

essential elements of his cause of action through “substantial evidence.” Wolf

Creek Collieries v. Crum, 673 S.W.2d 735 (Ky.App. 1984). Substantial evidence

is evidence of relevant consequence having the fitness to induce conviction in the

mind of a reasonable person. Smyzer v. B.F. Goodrich Chemical Co., 474 S.W.2d

367, 369 (Ky. 1971).

             By virtue of statute, the ALJ is the exclusive fact finder, and the

determination of the quality, character, and substance of the evidence is left to the

sole discretion of the ALJ. Kentucky Revised Statute (KRS) 342.285(1); see also

Bowerman v. Black Equip. Co., 297 S.W.3d 858, 866 (Ky.App. 2009). An

appellate tribunal is required to give considerable deference to an ALJ’s findings

of fact and cannot set them aside unless the evidence compels a contrary finding.

Miller v. Go Hire Emp. Dev., Inc., 473 S.W.3d 621, 629 (Ky.App. 2015). Further,

“if the physicians in a case genuinely express medically sound, but differing,

opinions as to the severity of a claimant’s injury, the ALJ has the discretion to

choose which physician’s opinion to believe.” Jones v. Brasch-Barry General


                                         -9-
Contractors, 189 S.W.3d 149, 153 (Ky.App. 2006). Reversal of an ALJ’s opinion

is only warranted where there was no evidence of substantial probative value to

support the ALJ’s decision. Miller, 473 S.W.3d at 629.

             Additionally, our review of a decision of the Workers’ Compensation

Board is limited to whether “the Board has overlooked or misconstrued controlling

statutes or precedent, or committed an error in assessing the evidence so flagrant as

to cause gross injustice.” Western Baptist Hospital v. Kelly, 827 S.W.2d 685, 687-

88 (Ky. 1992). Regarding proper interpretation of the law or its application to the

facts, we are not bound by the decisions of an ALJ or the Board. In either case, the

standard of review is de novo. Bowerman, 297 S.W.3d at 866.

             Lawrence argues that the ALJ’s findings were sufficient to justify the

award for permanent total disability and the Board acted in error by vacating and

remanding on this issue. Kellogg’s requests that we affirm the Board’s decision on

the basis that the ALJ failed to establish Lawrence could not work, given ample

evidence to the contrary and the fact that Dr. Harreld himself never opined that

Lawrence could not work.

             Permanent total disability is “the condition of an employee who, due

to an injury, has a permanent disability rating and has a complete and permanent

inability to perform any type of work as a result of an injury[.]” KRS

342.0011(11)(c). A permanent disability rating is “the permanent impairment


                                        -10-
rating selected by an [ALJ] times the factor set forth in the table that appears at

KRS 342.730(1)(b)[.]” KRS 342.0011(36).

               An ALJ must undertake a five-step analysis to determine whether a

claimant has a permanent total disability. Stumbo, 461 S.W.3d at 396. As there is

no dispute that steps one, two, three and five were satisfied, we need not review

those steps.

               The fourth step requires the ALJ to determine whether the claimant is

unable to perform any type of work. Id. at 396. Stated differently, the ALJ in his

analysis must weigh the evidence concerning whether the claimant is able to

provide services to another, for income, on a regular and sustained basis in a

competitive economy. McNutt Construction/First General Servs. v. Scott, 40

S.W.3d 854, 859-860 (Ky. 2001).

               To determine whether the claimant has such inability, the ALJ must

consider several factors, including “the worker’s post-injury physical, emotional,

intellectual, and vocational status and how those factors interact.” Ira A. Watson

Dep’t Store v. Hamilton, 34 S.W.3d 48, 51-52 (Ky. 2000). The ALJ must also

consider the likelihood that the worker would be able to find work consistently

under normal employment conditions, which requires a consideration of whether

the individual will be able to work dependably and whether the worker’s physical

restrictions will interfere with vocational capabilities. Id. “An ALJ cannot simply


                                         -11-
state that he or she has reviewed the evidence and concluded that a claimant lacks

the capacity to perform any type of work. The ALJ must set forth, with some

specificity, what factors he or she considered and how those factors led to the

conclusion that the claimant is totally and permanently disabled.” Stumbo, 461

S.W.3d at 396-97.

             The Board vacated the ALJ’s decision on the basis of failure to satisfy

this factor. We disagree that this was appropriate.

             The ALJ considered Lawrence’s age, his educational and occupational

history, whether his physical restrictions would interfere with his vocational

capabilities, and the likelihood that he would be able to find work under normal

employment conditions. The ALJ also considered the restrictions assigned by Dr.

Harreld and disregarded the restrictions assigned by Rick Pounds and Dr. Larkin.

             The ALJ properly determined based on the medical proof that

Lawrence would have to spend part of his day seated, would need breaks, and

would need the opportunity to ice his ankle throughout the day. The ALJ next

determined that Lawrence’s age (fifty-eight), work experience (factory and

shipping work), and education (a high school diploma) were not sufficient to create

other work opportunities for him within his restrictions. The ALJ then determined

that it was not realistic to believe that an employer would want to hire an employee




                                        -12-
for a factory job where the employee had to take multiple breaks throughout the

day to ice his ankle.

             This analysis comports with Stumbo. It is clear from the ALJ’s

opinion that he determined that Lawrence would not be a good candidate for a

more sedentary position that would fit within his restrictions due to his limited

work history, age, and education, and the prospect of Lawrence finding factory

work within his restriction was bleak. More extensive findings were not necessary.

Therefore, the Board misconstrued what was necessary under Stumbo and erred in

vacating and remanding for additional findings on this matter because there was

evidence of sufficient probative value to support the ALJ’s opinion. Accordingly,

we reverse the Board’s decision vacating and remanding on this issue.

             Lawrence argues that the ALJ abused his discretion in failing to award

him permanent partial disability benefits during the return-to-work periods and the

Board erred in affirming on this issue. In support of his position, Lawrence cites to

Sweasy v. Wal-Mart Stores, Inc., 295 S.W.3d 835 (Ky. 2009).

             In Sweasy, the Kentucky Supreme Court held that the compensable

period for a claimant’s permanent partial disability begins on the date his

impairment and disability arise. Id. at 839-40. The Board distinguished Sweasy by

pointing out that Sweasy “[dealt] with the date [on which] an impairment or




                                         -13-
disability arises[,]” rather than “the award of [permanent partial disability] benefits

prior to a claimant becoming permanently and totally disabled.”

             Although Sweasy mandates that the compensable period begins on the

date the claimant’s disability arises, it does not require an award for permanent

partial disability to commence on the date of the claimant’s injury, nor does

Sweasy require an ALJ to award permanent partial disability benefits. Moreover,

Lawrence’s argument on appeal has the same flaws as his argument before the

Board. Lawrence does not cite to any authority for an award of permanent partial

disability prior to the award of permanent total disability. Therefore, we agree that

the Board acted correctly in affirming the ALJ’s decision on this issue.

             Accordingly, we reverse and remand in part the portion of the Board’s

opinion vacating and remanding the ALJ’s opinion for a more detailed analysis of

Lawrence’s permanent total disability consistent with the analysis in Stumbo and

affirm in part the Board’s opinion affirming the ALJ’s refusal to award permanent

partial disability benefits during Lawrence’s return to work periods.



             ALL CONCUR.




                                         -14-
BRIEF FOR APPELLANT:          BRIEF FOR APPELLEE:

Stephanie N. Wolfinbarger     Mark R. Bush
Louisville, Kentucky          Clarke D. Cotton
                              Ft. Mitchell, Kentucky




                            -15-